IN THE SUPREME COURT OF THE STATE OF DELAWARE

GERALD JONES,                    §
                                 §            No. 393, 2014
     Plaintiff/Appellant-Below,  §
     Appellant,                  §            Court Below–Superior Court
                                 §            of the State of Delaware in and
     v.                          §            for New Castle County
                                 §
THE HERTZ CORPORATION and §                   C.A. No. N13A-07-006
CITIGROUP INC. D/B/A             §
CITIBANK,                        §
                                 §
     Defendants/Appellees-Below, §
     Appellees.                  §

                          Submitted: September 17, 2014
                          Decided:   December 2, 2014
                          Corrected: December 3, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.

                                     ORDER

      This 2nd day of December 2014, upon consideration of the appellant’s

opening brief and the joint motion to affirm filed by the appellees, it appears to the

Court that:

      (1)     The appellant, Gerald Jones, filed this appeal from the Superior

Court’s July 8, 2014 decision affirming the Court of Common Pleas’ dismissal of

Jones’ appeal de novo from a Justice of the Peace Court decision. We conclude

that the Superior Court’s judgment must be affirmed.
         (2)    The record reflects that Jones sued The Hertz Corporation and

Citigroup, Inc. d/b/a Citibank (hereinafter “Hertz”) in the Justice of the Peace

Court seeking to recoup $13,938.00 for alleged fraudulent car rental charges.

Hertz filed a counterclaim for $15,000.00. After a trial, the Justice of the Peace

Court ruled against Jones and in favor of Hertz on its counterclaim.

         (3)    Jones filed an appeal de novo in the Court of Common Pleas. Jones’

appeal consisted of a seven-count complaint against Hertz, seeking $313,978.00 in

compensatory and punitive damages. Hertz filed a motion to dismiss. After a

hearing, and in a ruling from the bench, the Court of Common Pleas dismissed the

appeal under Court of Common Pleas Civil Rule 72.3(f) for Jones’ violation of the

“mirror image rule.”1

         (4)    Jones appealed to the Superior Court.               Following briefing by the

parties, the Superior Court affirmed the decision of the Court of Common Pleas.2

This appeal followed.

         (5)    In an appeal from the Court of Common Pleas to the
                Superior Court, the standard of review is whether there is
                legal error and whether the factual findings made by the
                trial judge are sufficiently supported by the record and
                are the product of an orderly and logical deductive
                process. Findings of the trial court that are supported by
                the record must be accepted by the reviewing court even

1
  See Ct. Com. Pl. Civ. R. 72.3(f) (“An appeal to this Court that fails to . . . raise the same issues
that were before the Court below shall result in a dismissal on jurisdictional grounds.”).
2
    Jones v. The Hertz Corporation, 2014 WL 3401606 (Del. Super. Ct. July 8, 2014).
                                                  2
              if, acting independently, it would have reached a contrary
              conclusion. This Court applies the same standard of
              review to the Superior Court’s decision.3

       (6)    Having reviewed the parties’ positions on appeal and the Superior

Court record, we conclude that there is no basis for disturbing the factual findings

of the Superior Court and no errors of law. The Superior Court’s deductions and

inferences are the product of a logical and deductive reasoning process. Jones has

failed to identify any factual findings or inferences made by the Superior Court that

are clearly wrong, unsupported by the record or illogical. In the absence of any

legal error or abuse of discretion, the judgment of the Superior Court affirming the

Court of Common Pleas’ dismissal of Jones appeal de novo must be affirmed.

       NOW, THEREFORE, IT IS ORDERED that the joint motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.


                                          BY THE COURT:

                                          /s/ Henry duPont Ridgely
                                          Justice




3
 Wright v. Platinum Fin. Serv., 2007 WL 1850904, at *2 (Del. June 28, 2007) (citing Baker v.
Connell, 488 A.2d 1303, 1309 (Del. 1985); Levitt v. Bouvier, 287 A.2d 671, 673 (Del. 1972)).
                                             3